Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 1 of 24 Page ID #:103



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    ERIC JEROME PHILLIPS, JR.,               Case No. 5:20-cv-0266-VAP (MAA)
  12                       Plaintiff,
  13
              v.                                 MEMORANDUM DECISION AND
  14                                             ORDER REGARDING FIRST
        COUNTY OF RIVERSIDE et al.,              AMENDED COMPLAINT
  15
  16                       Defendants.

  17
  18   I.    INTRODUCTION
  19         On June 24, 2020, Plaintiff Eric Jerome Phillips, Jr. (“Plaintiff”), a pretrial
  20   detainee proceeding pro se, filed a Complaint alleging violations of his civil rights
  21   pursuant to 42 U.S.C. § 1983 (“Section 1983”). (Compl., ECF No. 1.) That same
  22   day, Plaintiff also filed a Request to Proceed In Forma Pauperis (ECF No. 2), which
  23   the Court granted on June 26, 2020 (ECF No. 4). On July 31, 2020, the Court
  24   screened and dismissed the Complaint with leave to amend (“Order Dismissing
  25   Complaint”). (Order Dismiss. Compl., ECF No. 8.) On September 3, 2020, the
  26   Court received Plaintiff’s First Amended Complaint (“FAC”). (FAC, ECF No. 9.)
  27         The Court has screened the FAC as prescribed by 28 U.S.C. § 1915A and
  28   § 1915(e)(2)(B). For the reasons stated below, the FAC is DISMISSED WITH
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 2 of 24 Page ID #:104



   1   LEAVE TO AMEND. Plaintiff is ORDERED to, within thirty days after the date
   2   of this Order, either: (1) file a Second Amended Complaint (“SAC”); or (2) advise
   3   the Court that Plaintiff does not intend to pursue this lawsuit further and will not file
   4   a SAC.
   5
   6   II.     SUMMARY OF ALLEGATIONS AND CLAIMS1
   7           A.     Defendants
   8           The FAC is filed against: (1) County of Riverside, official capacity;
   9   (2) Riverside County Sheriff’s Department (“RCSD”), official capacity; (3) Edward
  10   Delgado, Captain at CBDC Jail,2 individual capacity; (4) Sergeant Paschal,
  11   Classification Sergeant at CBDC Jail, individual capacity; (5) Sergeant Nariso,
  12   Transportation Sergeant at CBDC Jail, individual capacity; and (6) Sergeant Hill,
  13   Classification Sergeant at RPDC Jail,3 individual capacity (each, a “Defendant,” and
  14   collectively, “Defendants”). (FAC 4–5.)4 Defendants County of Riverside and
  15   RCSD together are referred to as “County Defendants.” Defendants Delgado,
  16   Paschal, Nariso, and Hill collectively are referred to as “Individual Defendants.”
  17
  18           B.     Claim 1: First Amendment Right to Confidential Communications
  19                  and Freedom of Speech – County Defendants
  20           County Defendants have a custom in place where confidential and legal mail
  21   of detainees in custody is read by deputies outside the presence of detainees if “legal
  22
  23   1
        The Court summarizes the allegations and claims in the FAC. In doing so, the
       Court does not opine on the veracity or merit of Plaintiff’s allegations and claims,
  24   nor does the Court make any findings of fact.
  25   2
           Presumably, this refers to Cois M. Byrd Detention Center.
  26
       3
  27       Presumably, this refers to Robert Presley Detention Center.

  28   4
           Citations to pages in docketed documents reference those generated by CM/ECF.
                                                   2
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 3 of 24 Page ID #:105



   1   mail” is not on the envelope. (Id. at 6–7.) From approximately November 10, 2017
   2   to August 20, 2020, Plaintiff has had his legal and confidential mail from courts,
   3   government entities, and government individuals opened and read by deputies
   4   outside his presence on approximately sixty occasions. (Id. at 7.) Plaintiff asked
   5   deputies to stop reading his confidential-marked mail outside his presence, and this
   6   request was denied on multiple occasions. (Id.) Multiple deputies have informed
   7   Plaintiff that his legal mail will be read outside of his presence. (Id. at 8.)
   8
   9         C.     Claim 2: Fourteenth Amendment Substantive Due Process Rights –
  10                County Defendants
  11         County Defendants have a practice and policy where Deputies assign six gang
  12   members—two for each of the three races (“black/white/Hispanic”)—to act as
  13   “MAC reps,” or overseers for all detainees of their races. (Id. at 9.) Deputies give
  14   MAC reps police power: (1) to enforce punishment and discipline on any detainee
  15   who is not complying with the MAC rep system and rules of the jail; and (2) power
  16   to control when detainees may shower, eat, access a phone, and access the law
  17   library. (Id. at 9–10.) Deputies hold MAC reps accountable for detainees’ well-
  18   being and safety. (Id. at 10.) Deputies punish and threaten to punish all detainees
  19   for disobeying an order of a MAC rep by placing detainees on lockdowns, denying
  20   access to a phone, denying access to the library, filing unwarranted disciplinary
  21   reports, and other forms of punishment. (Id.) Deputies spread false rumors amongst
  22   MAC reps and detainees of different races to start racial hostility. (Id. at 11.)
  23         Plaintiff is a black detainee forced to be housed in a cell with another black
  24   detainee. (Id.) Under the MAC rep system, Plaintiff was forced out of his cell by
  25   MAC reps on a daily basis by physical intimidation and threats. (Id. at 12.) MAC
  26   reps controlled when Plaintiff could shower, sleep, and eat, and deprived Plaintiff of
  27   sleep with death threats. (Id.) The MAC reps controlled when Plaintiff could access
  28   a phone, law library, or send out mail, with the use of verbal and physical threats,
                                                   3
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 4 of 24 Page ID #:106



   1   causing Plaintiff to be denied access to a phone up to approximately three weeks at a
   2   time. (Id. at 12–13.) The MAC reps would extort Plaintiff into giving up
   3   information about his life and would make death threats against Plaintiff’s family if
   4   he did not comply with their orders or Defendant RCSD’s rules. (Id. at 13.) On two
   5   occasions Plaintiff was forced—through the use of death threats—to participate in a
   6   “roll out” by Defendants and detainees. (Id.) During a roll out, two to nine
   7   detainees are chosen by MAC reps to punish a detainee by attacking the detainee
   8   “until satisfied,” then having the detainee moved to another jail or housing unit.
   9   (Id.) The MAC reps prevented Plaintiff from conducting his criminal case defense
  10   when he was pro per by forcing Plaintiff out of his cell and to stop working by use of
  11   death threats. (Id. at 14.) Plaintiff was forced to hide weapons, drugs, alcohol in his
  12   cell by MAC reps, and would face death threats to make him comply. (Id.) The
  13   MAC reps threatened to kill Plaintiff and place a “hit” on his family if he did not
  14   comply. (Id.) Deputies would punish MAC reps and Plaintiff if MAC reps failed to
  15   control detainees in housing units, by denying access to a phone, law library, and
  16   showers, and instituting lockdowns. (Id.) Deputies executed deadly force on
  17   Plaintiff, forced him to strip naked, and sexually humiliated him on two occasions
  18   for refusing to comply with the MAC rep system. (Id. at 15.) Plaintiff has requested
  19   to be housed in RCSD Jail’s safest housing ad seg due to his safety and life being in
  20   danger, but this request was denied multiple times by deputies. (Id.)
  21
  22         D.     Claim 3: First Amendment Retaliation – Individual Defendants
  23                1.    Retaliation Act One
  24         While Plaintiff was housed at CBDC Jail from approximately January 26,
  25   2017 to January 15, 2019, Plaintiff submitted multiple grievances addressing his
  26   rights to exercise his religion and housing conditions. (Id. at 16–17.)
  27         On August 14, 2018, in response to Plaintiff’s submission of a grievance
  28   concerning his access to courts and living conditions, Defendant Paschal told
                                                  4
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 5 of 24 Page ID #:107



   1   Plaintiff to “stop putting in grievances” or he would “make sure you suffer more,”
   2   and intimated that he would “end” Plaintiff’s life. (Id. at 17.) On August 28, 2018,
   3   in response to Plaintiff’s submission of a grievance concerning his living conditions,
   4   Defendant Paschal told Plaintiff that he was “tired” of Plaintiff and his grievances,
   5   and because Plaintiff kept complaining, he was going to make sure Plaintiff did not
   6   get access to the law library. (Id.) Defendant Paschal also told Plaintiff that
   7   Defendant Delgado wanted Plaintiff to know that he would be throwing his
   8   grievances in the trash and taking away Plaintiff’s ability to submit grievances. (Id.
   9   at 18.) Defendant Paschal continued to harass and subsequently threatened
  10   Plaintiff’s life on two occasions. (Id.)
  11         On September 1, 2018, Defendant Delgado instructed all subordinates at
  12   CBDC Jail to not respond to Plaintiff’s grievances and suspended Plaintiff’s rights to
  13   submit grievances. (Id.) On approximately September 1, 2018, Defendant Delgado
  14   sent Plaintiff a memorandum stating that Plaintiff is prohibited from submitting
  15   further grievances, and his grievances will be overlooked if submitted. (Id.) From
  16   approximately September 1, 2018 to January 15, 2019, Defendant Delgado had his
  17   subordinates at CBDC Jail deny Plaintiff access to the law library and phone. (Id. at
  18   18–19.) Plaintiff submitted multiple grievances and inmate request slips to
  19   Defendant Delgado regarding the deputies’ denial of such access. (Id. at 19.)
  20   Defendant Delgado refused to respond to Plaintiff’s grievances or conduct any
  21   further investigation, all in retaliation for Plaintiff’s submission of grievances. (Id.)
  22         Defendants Paschal and Delgado conspired to silence Plaintiff from exercising
  23   his First Amendment rights. (Id.) Such acts were unnecessary to the maintenance of
  24   order at the jail and caused Plaintiff to sustain ongoing psychological injuries and
  25   subjected him to physical harm. (Id. at 20.)
  26   ///
  27   ///
  28   ///
                                                   5
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 6 of 24 Page ID #:108



   1                2.     Retaliation Act Two
   2         While Plaintiff was acting in pro per for his criminal case from November 26,
   3   2017 to April 2, 2019, on two separate occasions Defendants Hill and Narcisco
   4   confiscated and threw away Plaintiff’s criminal case documents in retaliation for
   5   Plaintiff exercising his rights to represent himself in a criminal case. (Id. at 20.)
   6   Defendants Hill and Narcisco conspired to have Plaintiff die in custody and prevent
   7   him from earning his freedom by conducting his criminal defense. (Id. at 24.)
   8         On August 26, 2018, at CBDC Jail Defendant Narcisco confiscated and threw
   9   away multiple legal documents concerning Plaintiff’s criminal case. (Id. at 20.)
  10   Defendant Narcisco verbally harassed and threatened Plaintiff’s life after he
  11   confiscated Plaintiff’s property. (Id.) Defendant Narcisco told Plaintiff that if
  12   Plaintiff wanted to represent himself, then he would punish him, but that if Plaintiff
  13   stopped representing himself, then he would “take it easy” on him. (Id. at 21.)
  14   Defendant Narcisco’s actions silenced Plaintiff from filing petitions. (Id. at 22.)
  15         On approximately February 1, 2019, Defendant Hill confiscated and threw
  16   away multiple legal materials and documents, threatening Plaintiff’s life and
  17   verbally harassing him. (Id.) Defendant Hill told Plaintiff that as long as he is at the
  18   jail, representing himself, he would do whatever he could to make sure he died in
  19   prison and next time he should get an attorney. (Id.) Defendant Hill stated to his
  20   two subordinates who assisted him with the confiscation to make sure they throw
  21   away all his stuff and he would make sure Plaintiff died in prison, as he did not
  22   deserve to live. (Id. at 23.) Defendant Hill continued to verbally harass and threaten
  23   Plaintiff, and confiscated his legal property again on another occasion. (Id.)
  24
  25         E.     Remedies Sought
  26         For the foregoing violations, the FAC seeks declaratory and injunctive relief;
  27   compensatory, punitive, and nominal damages; a jury trial; and any further relief to
  28   meet the ends of justice. (Id. at 25.)
                                                   6
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 7 of 24 Page ID #:109



   1   III.   STANDARD OF REVIEW
   2          Federal courts must conduct a preliminary screening of any case in which a
   3   prisoner seeks redress from a governmental entity or officer or employee of a
   4   governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
   5   pauperis (28 U.S.C. § Section 1915(e)(2)(B)). The court must identify cognizable
   6   claims and dismiss any complaint, or any portion thereof, that is: (1) frivolous or
   7   malicious, (2) fails to state a claim upon which relief may be granted, or (3) seeks
   8   monetary relief from a defendant who is immune from such relief. 28 U.S.C.
   9   §§ 1915(e)(2)(B), 1915A(b).
  10          When screening a complaint to determine whether it fails to state a claim upon
  11   which relief can be granted, courts apply the Federal Rule of Civil Procedure
  12   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
  13   (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
  14   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
  15   standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). To survive a Rule 12(b)(6) dismissal, “a
  16   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
  17   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
  18   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
  19   plausibility when the plaintiff pleads factual content that allows the court to draw the
  20   reasonable inference that the defendant is liable for the misconduct alleged.” Id.
  21   Although “detailed factual allegations” are not required, “an unadorned, the-
  22   defendant-unlawfully-harmed-me accusation”; “labels and conclusions”; “naked
  23   assertion[s] devoid of further factual enhancement”; and “[t]hreadbare recitals of the
  24   elements of a cause of action, supported by mere conclusory statements” are
  25   insufficient to defeat a motion to dismiss. Id. (quotations omitted). “Dismissal
  26   under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal
  27   theory or sufficient facts to support a cognizable legal theory.” Hartmann v. Cal.
  28   ///
                                                  7
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 8 of 24 Page ID #:110



   1   Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting Mendiondo
   2   v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).
   3          In reviewing a Rule 12(b)(6) motion to dismiss, courts will accept factual
   4   allegations as true and view them in the light most favorable to the plaintiff. Park v.
   5   Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Moreover, where a plaintiff is
   6   appearing pro se, particularly in civil rights cases, courts construe pleadings liberally
   7   and afford the plaintiff any benefit of the doubt. Wilhelm, 680 F.3d at 1121. “If
   8   there are two alternative explanations, one advanced by defendant and the other
   9   advanced by plaintiff, both of which are plausible, plaintiff’s complaint survives a
  10   motion to dismiss under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th
  11   Cir. 2011). However, the liberal pleading standard “applies only to a plaintiff’s
  12   factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), superseded
  13   by statute on other grounds, 28 U.S.C. § 1915. Courts will not “accept any
  14   unreasonable inferences or assume the truth of legal conclusions cast in the form of
  15   factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003). In
  16   giving liberal interpretations to complaints, courts “may not supply essential
  17   elements of the claim that were not initially pled.” Chapman v. Pier 1 Imps. (U.S.),
  18   Inc., 631 F.3d 939, 954 (9th Cir. 2011) (quoting Pena v. Gardner, 976 F.2d 469, 471
  19   (9th Cir. 1992)).
  20
  21   IV.    DISCUSSION
  22          A.     Section 1983
  23          Section 1983 provides a cause of action against “every person who, under
  24   color of any statute . . . of any State . . . subjects, or causes to be subjected, any
  25   citizen . . . to the deprivation of any rights, privileges, or immunities secured by the
  26   Constitution and laws . . . .” Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alteration in
  27   original) (quoting 42 U.S.C. § 1983). “The purpose of § 1983 is to deter state actors
  28   from using the badge of their authority to deprive individuals of their federally
                                                    8
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 9 of 24 Page ID #:111



   1   guaranteed rights and to provide relief to victims if such deterrence fails.” Id. To
   2   state a claim under Section 1983, a plaintiff must allege: (1) a right secured by the
   3   Constitution or laws of the United States was violated; and (2) the alleged violation
   4   was committed by a person acting under color of state law. West v. Atkins, 487 U.S.
   5   42, 48 (1988).
   6         Here, the FAC asserts violations of the following rights: First Amendment
   7   protection of legal mail, Fourteenth Amendment substantive due process protection
   8   against punishment of pretrial detainees, and First Amendment retaliation. (FAC 9.)
   9   Mindful of the liberal pleading standards afforded pro se civil rights plaintiffs, the
  10   Court also examines Claim 3 in light of the First and Fourteenth Amendment rights
  11   to access courts and the Sixth and Fourteenth Amendment rights to self-
  12   representation. See Fontana v. Haskin, 262 F.3d 871, 877 (9th Cir. 2001) (“Specific
  13   legal theories need not be pleaded so long as sufficient factual averments show that
  14   the claimant may be entitled to some relief.”); Ellis v. Brady, Case No. 16cv1419
  15   WQH (NLS), 2017 U.S. Dist. LEXIS 203458, at *15–16 (S.D. Cal. Dec. 8, 2017)
  16   (concluding that court could address plaintiff’s claim asserted under the wrong
  17   constitutional amendment, as “it is the factual allegations, not the legal labels
  18   attached, which determine the issue”).
  19
  20         B.     First Amendment Protection of Legal Mail
  21         Inmates have “a First Amendment right to send and receive mail.” Witherow
  22   v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per curiam). “However, a prison may
  23   adopt regulations which impinge on an inmate’s constitutional rights if those
  24   regulations are ‘reasonably related to legitimate penological interests.’” Id. (quoting
  25   Turner v. Safley, 482 U.S. 78, 89 (1987)). In assessing the constitutionality of prison
  26   regulations that affect inmates’ constitutional rights, courts consider the following
  27   factors:
  28   ///
                                                  9
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 10 of 24 Page ID #:112



    1          (1) whether there is a valid, rational connection between the prison
    2          regulation and the legitimate governmental interest put forward to
    3          justify it; (2) whether there are alternative means of exercising the
    4          right that remain open to prison inmates; (3) what impact
    5          accommodation of the asserted constitutional right will have on
    6          guards and other inmates, and on the allocation of prison resources
    7          generally; and (4) whether there is an absence of ready alternatives.
    8   Nordstrom v. Ryan, 856 F.3d 1265, 1272 (9th Cir. 2017) (internal quotation marks
    9   omitted) (quoting Turner, 482 U.S. at 89–91). Prison officials do not need to show
   10   that there is no less restrictive mail policy that could serve the same penological
   11   interests. See Thornburgh v. Abbott, 490 U.S. 401, 412 (1989); Witherow, 52 F.3d at
   12   265.
   13          “[P]risoners have a protected First Amendment interest in having properly
   14   marked legal mail opened only in their presence.” Hayes v. Idaho Corr. Ctr., 849
   15   F.3d 1204, 1211 (9th Cir. 2017). The Supreme Court has held that legal mail may
   16   be opened in the presence of the prisoner and that prison officials could require both
   17   that the letters be specially marked with the name and address of the attorney and
   18   that the attorney communicate first with prison officials. See Wolff v. McDonnell,
   19   418 U.S. 539, 575–77 (1974); Sherman v. MacDougall, 656 F.2d 527, 528 (9th Cir.
   20   1981). “Mail from the courts, as contrasted to mail from a prisoner’s lawyer, is not
   21   legal mail,” and may be opened outside the prisoner’s presence. Hayes, 849 F.3d at
   22   1211 (quoting Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir. 1996)). “With minute
   23   and irrelevant exceptions all correspondence from a court to a litigant is a public
   24   document, which prison personnel could if they want inspect in the court’s files.”
   25   Keenan, 83 F.3d at 1094 (quoting Martin v. Brewer, 830 F.2d 76, 78 (7th Cir.
   26   1987)). Furthermore, mail from public agencies and public officials may be opened
   27   outside prisoners’ presence in light of security concerns. Mann v. Adams, 846 F.2d
   28   589, 590–91 (9th Cir. 1988) (per curiam).
                                                   10
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 11 of 24 Page ID #:113



    1         Here, the FAC alleges that County Defendants’ custom permits the
    2   confidential and legal mail of detainees to be read by deputies outside the presence
    3   of detainees if “legal mail” is not on the envelope. (FAC 6–7.) The FAC alleges
    4   that from approximately November 10, 2017 to August 20, 2020, Plaintiff’s legal
    5   and confidential mail from courts, government entities, and government individuals
    6   was opened and read by deputies outside his presence on approximately sixty
    7   occasions. (Id. at 7.) Plaintiff asked deputies to stop reading his confidential-
    8   marked mail outside his presence, but this request was denied numerous times. (Id.)
    9         The FAC does not state a First Amendment claim. First, the First Amendment
   10   only requires that legal mail—as opposed to confidential mail—be opened in an
   11   inmate’s presence. See Hayes, 849 F.3d at 1211. Legal mail is mail from a
   12   prisoner’s attorney, and does not include the mail at issue in the FAC—i.e., mail
   13   from the courts, government entities, and government individuals. (FAC 7.) See
   14   Hayes, 849 F.3d at 1211; Mann, 846 F.2d 590–91. Second, the First Amendment
   15   protects only “properly marked legal mail.” Hayes, 849 F.3d at 1211. Thus, County
   16   Defendants’ purported custom of opening any mail not marked “legal mail” does not
   17   violate the First Amendment. See id. (affirming dismissal of a First Amendment
   18   claim where prisoner did not allege who sent the mail or that it was properly marked
   19   as “legal mail”).
   20         For these reasons, the FAC fails to state a First Amendment claim for the
   21   opening of Plaintiff’s incoming mail. If Plaintiff includes this claim in any amended
   22   complaint, he must correct these deficiencies or risk its dismissal.
   23
   24         C.     Fourteenth Amendment Protection Against Punishment
   25         Pretrial detainees possess greater constitutional rights than prisoners. Stone v.
   26   City & County of San Francisco, 968 F.2d 850, 857 n.10 (9th Cir. 1992); see also
   27   Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1246 n.5 (9th Cir. 2016) (“Eighth
   28   Amendment protections apply only once a prisoner has been convicted of a crime,
                                                  11
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 12 of 24 Page ID #:114



    1   while pretrial detainees are entitled to the potentially more expansive protections of
    2   the Due Process Clause of the Fourteenth Amendment.” ). The Due Process Clause
    3   of the Fourteenth Amendment protects pretrial detainees—who have not been
    4   adjudged guilty of any crime—from any conditions or restrictions that amount to
    5   punishment. Bell v. Wolfish, 441 U.S. 520, 535–37 (1979); see also Valdez v.
    6   Rosenbaum, 302 F.3d 1039, 1045 (9th Cir. 2002) (“Pretrial detainees have
    7   a substantive due process right against restrictions that amount to punishment.”).
    8   “This right is violated if restrictions are ‘imposed for the purpose of punishment.’”
    9   Valdez, 302 F.3d at 1045 (quoting Bell, 441 U.S. at 535).
   10         For a particular governmental action to constitute punishment, first the “action
   11   must cause the detainee to suffer some harm or ‘disability.’” Demery v. Arpaio, 378
   12   F.3d 1020, 1029 (9th Cir. 2004). “[T]o constitute punishment, the harm or disability
   13   caused by the government’s action must either significantly exceed, or be
   14   independent of, the inherent discomforts of confinement.” Id. at 1030. Second, “the
   15   purpose of the governmental action must be to punish the detainee.” Id. at 1029. To
   16   determine whether a condition is unconstitutional punishment, a court asks “whether
   17   there was an express intent to punish, or ‘whether an alternative purpose to which
   18   [the restriction] may rationally be connected is assignable for it, and whether it
   19   appears excessive in relation to the alternative purpose assigned [to it].’” Id. at 1028
   20   (alteration in original) (quoting Bell, 441 U.S. at 538). “[I]f a particular condition or
   21   restriction of pretrial detention is reasonably related to a legitimate governmental
   22   objective, it does not, without more, amount to ‘”punishment.’” Bell, 441 U.S. at
   23   539. “Conversely, if a restriction or condition is not reasonably related to a
   24   legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that
   25   the purpose of the governmental action is punishment that may not constitutionally
   26   be inflicted upon detainees . . . .” Id. “A reasonable relationship between the
   27   governmental interest and the challenged restriction does not require an exact fit, nor
   28   ///
                                                   12
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 13 of 24 Page ID #:115



    1   does it require showing a least restrictive alternative.” Valdez, 302 F.3d at 1046
    2   (internal quotation marks and citations omitted).
    3         Here, the FAC details the existence of a MAC rep system, the allegations of
    4   which are summarized in Section III.C, supra. These allegations fail to allege a
    5   Fourteenth Amendment claim against County Defendants because they allege
    6   actions of individuals. However, “[a] municipality cannot be held liable solely
    7   because it employs a tortfeasor—or in other words, a municipality cannot be held
    8   liable under Section 1983 on a respondeat superior theory.” Monell v. Dep’t of
    9   Social Servs., 436 U.S. 658, 690–91 (1978); accord Connick v. Thompson, 563 U.S.
   10   51, 60 (2011) (“[U]nder § 1983, local governments are responsible only for their
   11   own illegal acts. They are not vicariously liable under § 1983 for their employees’
   12   actions.” (quotations and citations omitted)).
   13         “In order to establish municipal liability, a plaintiff must show that a ‘policy
   14   or custom’ led to the plaintiff’s injury.” Castro v. County of Los Angeles, 833 F.3d
   15   1060, 1073 (9th Cir. 2016) (en banc) (quoting Monell, 436 U.S. at 694). “Official
   16   municipal policy includes the decisions of a government’s lawmakers, the acts of its
   17   policymaking officials, and practices so persistent and widespread as to practically
   18   have the force of law.” Connick, 563 U.S. at 61. A rule or regulation “promulgated,
   19   adopted, or ratified by a local governmental entity’s legislative body” constitutes a
   20   municipal policy. Thompson v. City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir.
   21   1989), overruled on other grounds by Bull v. City & County of San Francisco, 595
   22   F.3d 964 (9th Cir. 2010) (en banc). “A policy has been defined as ‘a deliberate
   23   choice to follow a course of action . . . made from among various alternatives by the
   24   official or officials responsible for establishing final policy with respect to the
   25   subject matter in question.’” Waggy v. Spokane County Washington, 594 F.3d 707,
   26   713 (9th Cir. 2010) (alteration in original) (quoting Long v. County of Los Angeles,
   27   442 F.3d 1178, 1185 (9th Cir. 2006)). “[I]n addition to an official policy, a
   28   municipality may be sued for constitutional deprivations visited pursuant to
                                                   13
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 14 of 24 Page ID #:116



    1   governmental custom even though such custom has not received formal approval
    2   through the [governmental] body’s official decisionmaking channels.” Navarro v.
    3   Block, 72 F.3d 712, 714 (9th Cir. 1996) (quotations omitted) (citing Monell, 436
    4   U.S. at 690–91). However, liability for a custom will attach only if a plaintiff pleads
    5   that his or her injury resulted from a “permanent and well-settled” practice.
    6   Thompson, 885 F.2d at 1444. Allegations of random acts or isolated events are
    7   insufficient to establish a municipal custom. Navarro, 72 F.3d at 714.
    8         Here, the FAC does not contain sufficient allegations by which it can be
    9   inferred that the actions of the deputies and MAC reps at issue in Claim 2 constitute
   10   County Defendants’ policy, custom, or practice. The FAC contains no allegations
   11   that the MAC rep system was promulgated, adopted, or ratified by County
   12   Defendants. In addition, there are insufficient allegations to attribute the purported
   13   MAC rep system, particularly the actions of the inmate MAC reps, to a custom of
   14   County Defendants. The conclusory statements that something is a “custom” or
   15   “practice” is not sufficient to make it so. See Iqbal, 556 U.S. at 678. Furthermore,
   16   even if the FAC had sufficiently alleged that County Defendants’ policy, custom or
   17   practice caused Plaintiff’s alleged deprivations—which it does not—there are no
   18   allegations by which it reasonably could be inferred that the purpose of such
   19   purported policy, custom, or practice was to punish Plaintiff. See Demery, 378 F.3d
   20   at 1029 (“[T]he purpose of the governmental action must be to punish the
   21   detainee.”); Bell, 441 U.S. at 539 (“[I]f a particular condition or restriction of pretrial
   22   detention is reasonably related to a legitimate governmental objective, it does not,
   23   without more, amount to ‘punishment.’”).
   24         For these reasons, the FAC does not state a Fourteenth Amendment
   25   punishments claim against County Defendants. If Plaintiff asserts a Fourteenth
   26   Amendment punishments claim in any amended complaint, he must correct these
   27   deficiencies or risk its dismissal.
   28   ///
                                                    14
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 15 of 24 Page ID #:117



    1         D.     First Amendment Protection Against Retaliation
    2         “[A] prison inmate retains those First Amendment rights that are not
    3   inconsistent with his status as a prisoner or with the legitimate penological
    4   objectives of the corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974).
    5   To state a First Amendment retaliation claim, a prisoner “must allege both that the
    6   type of activity he engaged in was protected under the first amendment and that the
    7   state impermissibly infringed on his right to engage in the protected activity.” Rizzo
    8   v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985) (holding that allegations of retaliation
    9   against a prisoner for assisting other inmates with their habeas petitions and pursuing
   10   his own legal actions could support a First Amendment retaliation claim); see also
   11   Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (stating that prisoners have a
   12   First Amendment right to file prison grievances, and a First Amendment right to be
   13   free from retaliation for doing so). “Within the prison context, a viable claim of
   14   First Amendment retaliation entails five basic elements: (1) An assertion that a state
   15   actor took some adverse action against an inmate (2) because of (3) that prisoner’s
   16   protected conduct, and that such action (4) chilled the inmate’s exercise of his First
   17   Amendment rights, and (5) the action did not reasonably advance a legitimate
   18   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005).
   19         “[M]ere speculation that defendants acted out of retaliation is not sufficient.”
   20   Wood v. Yordy, 753 F.3d 899, 904 (9th Cir. 2014). Because direct evidence of
   21   retaliatory intent rarely can be pleaded in a complaint, circumstantial evidence—
   22   such as suspect timing, inconsistent determinations based on the same evidence, and
   23   oral statements—may suffice to infer retaliatory intent. See Bruce v. Ylst, 351 F.3d
   24   1283, 1288 (9th Cir. 2003). A plaintiff bears the initial burden of showing that the
   25   exercise of his First Amendment rights was a “substantial” or “motivating” factor
   26   behind the defendant’s conduct. Mt. Healthy City School Dist. v. Doyle, 429 U.S.
   27   274, 287 (1977); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir.
   28   1989).
                                                  15
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 16 of 24 Page ID #:118



    1                1.     Defendants Paschal and Delgado
    2         The FAC alleges that while Plaintiff was housed at CBDC Jail from
    3   approximately January 26, 2017 to January 15, 2019, Plaintiff submitted multiple
    4   grievances addressing his rights to exercise his religion and housing conditions.
    5   (FAC 16–17.) On August 14, 2018, in response to Plaintiff’s submission of a
    6   grievance concerning his access to courts and living conditions, Defendant Paschal
    7   told Plaintiff to “stop putting in grievances” or he would “make sure you suffer
    8   more,” and intimated that he would “end” Plaintiff’s life. (Id. at 17.) On August 28,
    9   2018, in response to Plaintiff’s submission of a grievance concerning his living
   10   conditions, Defendant Paschal told Plaintiff that he was “tired” of Plaintiff and his
   11   grievances, and because Plaintiff kept complaining, he was going to make sure
   12   Plaintiff did not get access to the law library. (Id.) On September 1, 2018,
   13   Defendant Delgado instructed all subordinates at CBDC Jail to not respond to
   14   Plaintiff’s grievances, issued a memorandum to Plaintiff suspending Plaintiff’s
   15   rights to submit grievances, and had his subordinates deny Plaintiff access to the law
   16   library and phone. (Id. at 18–19.)
   17         At this stage in the litigation, these allegations are sufficient to state a First
   18   Amendment retaliation claim against Defendants Paschal and Delgado. The FAC
   19   alleges that: (1) Plaintiff engaged in a protected action by submitting numerous
   20   grievances, see Brodheim, 584 F.3d at 1269 (“[P]risoners have a First Amendment
   21   right to file prison grievances.”); (2) Defendant Paschal took adverse action against
   22   Plaintiff by threatening to make him suffer and to end his life, and Defendant
   23   Delgado suspended Plaintiff’s rights to submit further grievances and denied
   24   Plaintiff’s access to the law library and phone; (3) the FAC sufficiently alleges a
   25   casual connection between (1) and (2) through Defendant Paschal’s oral statements
   26   to Plaintiff and Defendant Delgado’s memorandum to Plaintiff, both explicitly
   27   connecting their actions to Plaintiff’s grievances; (4) it reasonably could be inferred
   28   that death threats, suspension of the right to submit grievances, and denial of access
                                                    16
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 17 of 24 Page ID #:119



    1   to the law library and phone would chill or silence a person of ordinary firmness;
    2   and (5) it reasonably could be inferred that such retaliatory actions did not advance
    3   legitimate penological goals.
    4
    5                2.     Defendants Hill and Narcisco
    6         The FAC alleges that while Plaintiff was acting in pro per for his criminal
    7   case from November 26, 2017 to April 2, 2019, on two separate occasions
    8   Defendants Hill and Narcisco confiscated and threw away Plaintiff’s criminal case
    9   documents in retaliation for Plaintiff exercising his rights to represent himself in a
   10   criminal case. (FAC 20.) On August 26, 2018, at CBDC Jail Defendant Narcisco
   11   confiscated and threw away multiple legal documents concerning Plaintiff’s criminal
   12   case; verbally harassed and threatened Plaintiff’s life after he confiscated Plaintiff’s
   13   property; and told Plaintiff that if Plaintiff wanted to represent himself, then he
   14   would punish him, but that if Plaintiff stopped representing himself, then he would
   15   “take it easy” on him; and that Defendant Narcisco’s actions silenced Plaintiff from
   16   filing petitions. (Id. at 20–22.) On approximately February 1, 2019, Defendant Hill
   17   confiscated and threw away multiple legal materials and documents, threatening
   18   Plaintiff’s life and verbally harassing him; told Plaintiff that as long as he is at the
   19   jail, representing himself, he would do whatever he could to make sure he died in
   20   prison and next time he should get an attorney. (Id. at 22–23.)
   21         The First Amendment protection against retaliation only protects prisoners in
   22   exercising their First Amendment rights. See Rizzo, 778 F.2d at 531. The right of a
   23   criminal defendant to represent himself pro per is protected by the Sixth and
   24   Fourteenth Amendments, not the First Amendment. See Faretta v. California, 422
   25   U.S. 806, 834–36 (1975). Nonetheless, the allegations could be interpreted as
   26   Plaintiff’s exercise of his First Amendment right to pursue a legal action, and
   27   Defendants Hill and Narcisco’s purported retaliation against him for doing so. See
   28   Rizzo, 778 F.2d at 531 (holding that allegations of retaliation against a prisoner for
                                                    17
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 18 of 24 Page ID #:120



    1   pursuing legal actions could support a First Amendment retaliation claim). Thus, the
    2   allegations allege that: (1) Plaintiff engaged in a protected action by litigating a case
    3   in court; (2) Defendants Hill and Narcisco took adverse actions against Plaintiff by
    4   threatening him and confiscating his legal documents; (3) the FAC sufficiently
    5   alleges a causal connection between (1) and (2) through Defendants Hill’s and
    6   Narcisco’s oral statements to Plaintiff; (4) it reasonably could be inferred that threats
    7   and confiscation of legal documents would chill or silence a person of ordinary
    8   firmness; and (5) it reasonably could be inferred that such retaliatory actions did not
    9   advance legitimate penological goals. At this stage in the litigation, the FAC
   10   sufficiently alleges a First Amendment retaliation claim against Defendants Hill and
   11   Narcisco.
   12
   13          E.     First and Fourteenth Amendment Right to Access Courts
   14          “[T]he right of access to the courts is a fundamental right protected by the
   15   Constitution.” Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057, 1061
   16   (9th Cir. 2014) (alteration in original) (quoting Delew v. Wagner, 143 F.3d 1219,
   17   1222 (9th Cir. 1998)). Prisoners have a constitutional right of access to the courts,
   18   protected by the First Amendment right to petition and the Fourteenth Amendment
   19   right to substantive due process. Silva v. Di Vittorio, 658 F.3d 1090, 1103 (9th Cir.
   20   2011). The right is limited to direct criminal appeals, habeas petitions, and civil
   21   rights actions. Lewis v. Casey, 518 U.S. 343, 354 (1996). The right “guarantees no
   22   particular methodology but rather the conferral of a capability—the capability of
   23   bringing contemplated challenges to sentences or conditions of confinement before
   24   the courts. . . . [I]t is this capability, rather than the capability of turning pages in a
   25   law library, that is the touchstone” of the right of access to the courts. Id. at 356–57.
   26          To state a claim for denial of access to the courts, a plaintiff must establish
   27   that he or she suffered an “actual injury”—that is, “actual prejudice with respect to
   28   contemplated or existing litigation, such as the inability to meet a filing deadline or
                                                     18
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 19 of 24 Page ID #:121



    1   to present a claim.” Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir.
    2   2011) (citing Lewis, 518 U.S. at 348). “Actual injury is a jurisdictional requirement
    3   that flows from the standing doctrine and may not be waived.” Id. Even if delays in
    4   providing legal materials or assistance result in actual injury, they are “not of
    5   constitutional significance” if “they are the product of prison regulations reasonably
    6   related to legitimate penological interests.” Lewis, 518 U.S. at 362.
    7         Claims for denial of access to courts may arise from either the frustration of “a
    8   litigating opportunity yet to be gained” (a forward-looking claim), or from “an
    9   opportunity already lost” (a backward-looking claim). Christopher v. Harbury, 536
   10   U.S. 403, 414 (2002). In either case, “the very point of recognizing any access claim
   11   is to provide some effective vindication for a separate and distinct right to seek
   12   judicial relief for some wrong.” Id. at 414–15. “[T]he right is ancillary to the
   13   underlying claim, without which a plaintiff cannot have suffered injury by being
   14   shut out of court.” Id. at 415. Thus, a plaintiff must allege: (1) a “nonfrivolous,”
   15   “arguable” underlying claim, pled “in accordance with Federal Rule of Civil
   16   Procedure 8(a), just as if it were being independently pursued”; (2) the official acts
   17   that frustrated the litigation of that underlying claim; and (3) a plain statement
   18   describing the “remedy available under the access claim and presently unique to it.”
   19   Id. at 415–18.
   20         The facts supporting the FAC’s First Amendment retaliation claim also could
   21   be construed as asserting an access-to-courts claim. However, to the extent an
   22   access-to-court claim is asserted, it fails because the FAC does not describe the
   23   nonfrivolous legal arguments or claims Plaintiff was prevented from bringing as a
   24   direct result of Individual Defendants’ actions. In order to state an access-to-courts
   25   claim, Plaintiff must plead a nonfrivolous, arguable underlying claim, pled in
   26   accordance with Rule 8, “just as if it were being independently pursued.” Harbury,
   27   536 U.S. at 417. A prisoner’s right to access courts does not include the right to
   28   present frivolous claims. See Lewis, 518 U.S. at 353 n.3 (“Depriving someone of an
                                                   19
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 20 of 24 Page ID #:122



    1   arguable (though not yet established) claim inflicts actual injury because it deprives
    2   him of something of value—arguable claims are settled, bought, and sold.
    3   Depriving someone of a frivolous claim, on the other hand, deprives him of nothing
    4   at all, except perhaps the punishment of Federal Rule of Civil Procedure 11
    5   sanctions.”).
    6         For these reasons, the FAC fails to state a First and Fourteenth Amendment
    7   access-to-courts claim. If Plaintiff asserts this claim in an amended complaint, he
    8   must correct these deficiencies or risk its dismissal.
    9
   10         F.        Sixth and Fourteenth Amendment Right to Self-Representation
   11         The Sixth and Fourteenth Amendments guarantee a criminal defendant’s right
   12   to reject court-appointed counsel and to conduct his or her own defense. Faretta,
   13   422 U.S. at 834–36. The right to self-representation is premised upon the right of
   14   the defendant to prepare a defense. Milton v. Morris, 767 F.2d 1443, 1445 (9th Cir.
   15   1985). “[T]ime to prepare and some access to materials and witnesses are
   16   fundamental to a meaningful right of representation.” Id. at 1446. “An incarcerated
   17   defendant may not meaningfully exercise his right to represent himself without
   18   access to law books, witnesses, or other tools to prepare a defense.” Id. at 1446; see
   19   also Taylor v. List, 880 F.2d 1040, 1047 (9th Cir. 1989). However, the right to self-
   20   representation is “not unlimited,” and may be limited due to “security considerations
   21   and avoidance of abuse by opportunistic or vacillating defendants.” Milton, 767
   22   F.2d at 1446. In addition, to prevail on a self-representation claim, a plaintiff must
   23   show “substantial prejudice.” See Brown v. Trejo, 818 F. App’x. 599, 602 (9th Cir.
   24   2020) (construing Nordstrom, 856 F.3d at 1271).
   25         Under Heck v. Humphrey, 512 U.S. 477, 486–87 (1994), a Section 1983
   26   complaint must be dismissed if judgment in favor of the plaintiff would undermine
   27   the validity of his conviction or sentence, unless the plaintiff can demonstrate that
   28   the conviction or sentence already has been invalidated. The “sole dispositive
                                                   20
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 21 of 24 Page ID #:123



    1   question is whether a plaintiff’s claim, if successful, would imply the invalidity of
    2   his conviction.” Whitaker v. Garcetti, 486 F.3d 572, 584 (9th Cir. 2007). “In
    3   evaluating whether claims are barred by Heck, an important touchstone is whether a
    4   § 1983 plaintiff could prevail only by negating ‘an element of the offense of which
    5   he has been convicted.’” Cunningham v. Gates, 312 F.3d 1148, 1153–54 (9th Cir.
    6   2002) (citing Heck, 512 U.S. at 487 n.6). Heck’s principles apply regardless of the
    7   remedy sought. See Edwards v. Balisock, 520 U.S. 641, 648 (1997). However, the
    8   Heck bar applies only “where success would necessarily imply the unlawfulness of a
    9   (not previously invalidated) conviction or sentence.” Wilkinson v. Dotson, 544 U.S.
   10   74, 81 (2005). “[I]f the district court determines that the plaintiff’s action, even if
   11   successful, will not demonstrate the invalidity of any outstanding criminal judgment
   12   against the plaintiff, the action should be allowed to proceed, in the absence of some
   13   other bar to the suit.” Heck, 512 U.S. at 487.
   14         Here, the FAC alleges that Defendants Hill and Narcisco confiscated and
   15   threw away Plaintiff’s’ criminal case documents and legal materials to prevent him
   16   from representing himself in his criminal case. (FAC 20–24.) These allegations can
   17   be construed as asserting a Sixth and Fourteenth Amendment violation of the right to
   18   self-representation. However, the FAC does not provide any details about the
   19   criminal action, including any factual allegations that would support that Plaintiff
   20   suffered the required “substantial prejudice.” See Brown, 818 F. App’x. at 602
   21   (holding that plaintiff’s self-representation claim failed because plaintiff did not
   22   establish that incident at issue had any impact on his criminal case); see also
   23   Trudeau v. Warden, No. 1:13cv01691 LJO DLB PC, 2014 U.S. Dist. LEXIS
   24   148138, at *7 (E.D. Cal. Oct. 17, 2014) (“Plaintiff alleges that he is a pro se
   25   defendant in a criminal case, though he does not provide any details about the
   26   criminal action or what stage the proceedings are in. It is therefore unclear, then,
   27   whether he sustained an ‘actual injury’ stemming from the alleged interference with
   28   his Sixth Amendment right to self-representation.”) Furthermore, a self-
                                                   21
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 22 of 24 Page ID #:124



    1   representation claim would imply the invalidity of Plaintiff’s conviction, and
    2   therefore would be barred under Heck, unless Plaintiff can demonstrate that his
    3   conviction or sentence (if any) already has been invalidated. See, e.g., id.
    4   (dismissing Sixth Amendment self-representation claim in part because “once
    5   convicted, [p]laintiff’s claim is subject to dismissal pursuant to Heck”); Way v. 20
    6   Unknown Emp., No. 1:12cv00357 AWI DLB PC, 2013 U.S. Dist. LEXIS 27168
    7   (E.D. Cal. Feb. 26, 2013) (dismissing plaintiff’s Sixth Amendment self-
    8   representation claim because he “cannot state a claim under section 1983 until his
    9   conviction or sentence has been invalidated”).
   10         For these reasons, the FAC fails to state a Sixth Amendment self-
   11   representation claim. If this claim is included in any amended complaint, he must
   12   correct these deficiencies and explain why Heck does not apply, or risk dismissal of
   13   such claim.
   14
   15   V.    CONCLUSION
   16         For the reasons stated above, the Court DISMISSES the FAC WITH
   17   LEAVE TO AMEND. Plaintiff may have another opportunity to amend and cure
   18   the deficiencies given his pro se status. Plaintiff is ORDERED to, within thirty
   19   days after the date of this Order, either: (1) file a SAC, or (2) advise the Court that
   20   Plaintiff does not intend to pursue this lawsuit further and will not file a SAC.
   21         The SAC must cure the pleading defects discussed above and shall be
   22   complete in itself without reference to the FAC. See L.R. 15-2 (“Every amended
   23   pleading filed as a matter of right or allowed by order of the Court shall be complete
   24   including exhibits. The amended pleading shall not refer to the prior, superseding
   25   pleading.”). This means that Plaintiff must allege and plead any viable claims in the
   26   SAC again. Plaintiff shall not include new Defendants, new allegations, or new
   27   claims that are not reasonably related to the claims asserted in the FAC.
   28   ///
                                                   22
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 23 of 24 Page ID #:125



    1            In any amended complaint, Plaintiff should confine his allegations to those
    2   operative facts supporting each of his claims. Plaintiff is advised that pursuant to
    3   Rule 8, all that is required is a “short and plain statement of the claim showing that
    4   the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
    5   standard civil rights complaint form when filing any amended complaint, a
    6   copy of which is attached. In any amended complaint, Plaintiff should identify the
    7   nature of each separate legal claim and make clear what specific factual allegations
    8   support each of his separate claims. Plaintiff should clearly specify which claims
    9   are being asserted against which specific Defendant. Plaintiff strongly is
   10   encouraged to keep his statements concise and to omit irrelevant details. It is not
   11   necessary for Plaintiff to cite case law, include legal argument, or attach exhibits at
   12   this stage of the litigation. Plaintiff also is advised to omit any claims for which he
   13   lacks a sufficient factual basis.
   14            The Court explicitly cautions Plaintiff that failure to timely file a SAC, or
   15   timely advise the Court that Plaintiff does not intend to file a SAC, will result in
   16   a recommendation that this action be dismissed for failure to prosecute and/or
   17   failure to comply with court orders pursuant to Federal Rule of Civil Procedure
   18   41(b).
   19            Plaintiff is not required to file an amended complaint, especially since a
   20   complaint dismissed for failure to state a claim without leave to amend may count as
   21   a strike under 28 U.S.C. § 1915(g). Instead, Plaintiff may request voluntary
   22   dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a). A Notice
   23   of Dismissal form is attached for Plaintiff’s convenience.
   24            Plaintiff is advised that this Court’s determination herein that the allegations
   25   in the FAC are insufficient to state a particular claim should not be seen as
   26   dispositive of the claim. Accordingly, although the undersigned Magistrate Judge
   27   believes Plaintiff has failed to plead sufficient factual matter in the pleading,
   28   accepted as true, to state a claim for relief that is plausible on its face, Plaintiff is not
                                                     23
Case 5:20-cv-01266-VAP-MAA Document 14 Filed 10/29/20 Page 24 of 24 Page ID #:126



    1   required to omit any claim or Defendant in order to pursue this action. However, if
    2   Plaintiff decides to pursue a claim in an amended complaint that the undersigned
    3   previously found to be insufficient, then pursuant to 28 U.S.C. § 636, the
    4   undersigned ultimately may submit to the assigned District Judge a recommendation
    5   that such claim may be dismissed with prejudice for failure to state a claim, subject
    6   to Plaintiff’s right at that time to file objections. See Fed. R. Civ. P. 72(b); C.D. Cal.
    7   L.R. 72-3.
    8
    9   DATED: October 29, 2020
                                                       MARIA A. AUDERO
   10
                                                UNITED STATES MAGISTRATE JUDGE
   11
   12   Attachments
   13   Form Civil Rights Complaint (CV-66)
   14   Form Notice of Dismissal
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   24
